Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 – 43 (renumbered as 1 – 23, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference teaches:
filter the first audio signal to generate a first filtered audio signal; assign a first classification to the first filtered audio signal based on a first feature of the first filtered audio signal; assign a second classification to the second audio signal based on a second feature of the second audio signal; filter the second audio signal to generate a second filtered audio signal based on the assignment of the second classification to the second audio signal; and instruct the media player to adjust the media content based on the one of the first filtered audio signal or the second filtered audio signal to generate adjusted media content for presentation in the environment,

in a combination of the rest limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668